Citation Nr: 0710085	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL
 
Appellant


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1968 to January 1970.  His military 
occupational specialty was rifleman.  He was awarded the 
National Defense Medal, Vietnam Service Medal, Combat Action 
Medal, and Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veteran Affairs Columbia, South Carolina 
Regional Office (RO), which denied service connection for 
PTSD.  

The veteran had a travel Board hearing before the undersigned 
Veterans Law Judge on December 12, 2003.  At his hearing, the 
veteran withdrew the issues of service connection for malaria 
and body rash.  Hearing transcript (T.) 2.   

In July 2004, the Board denied the veteran's claim for 
service connection for PTSD.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006, the Court vacated 
the Board's decision and remanded the case for the scheduling 
of a VA examination.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.  


REMAND

In February 2007 written arguments, the veteran's attorney 
requested that, in addition to the scheduling of a VA 
examination, all pertinent VA and private treatment records 
since July 2004 should be obtained and associated with the 
claims file.  

The case is hereby REMANDED for the following action:

1.  Contact the veteran's attorney for 
the complete names and addresses of all 
medical sources of psychiatric treatment 
that the veteran has received since July 
2004.  All pertinent records should be 
obtained and associated with the claims 
file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD that is related to, or had 
its onset during, service.  The claims 
folder must be made available to the 
examiner for review.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
examiner should opine whether a diagnosis 
of PTSD is warranted.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, s/he 
should so state and indicate the reasons. 

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim.   If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
pertinent Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).








 Department of Veterans Affairs


